Hon. L. A. Woods             Opinion Ho. V-581
State Superintendent
Department of Education      Be: Terms of office of
Aurtin. Texas                    trustees of San
                                 San Antonio Union
Attn.: Eon. T.M. Trlmble         Junlo~ Collene Dfs-
       First Assistant           trict.      -
Dear Sir:
          We refer to your letter~ofApril 23,,lgJk8,to
which ,wasattached a letter fy@m Qw, afpmmey fo9 the       .,
San AntoM Dnion J&m      College,IEi~,~~t,,Pequeatlug
aavioe concernlug tbl)terms *f~ofWW of the tbustees
of that district in the light of the p%ovisions of A&-
icles 281513-4and 27151, VernoaTs Civil Statutea.
          We are referred therein to Opinion Be. O-69%,
released by this office bj a prior rdW&stPation; Opin-
Ion Ho. O-6976 aavisear First, tbat Artioid 2815h-4 pro-
vises the method for the eleotion o$’‘We tmsteos of the
San Antonio Union Junior College D&atpict and othersdis-
tricts covered br that statnte$ second, thrt the true-
tees first elected ,forthe San Antonio Union Junior Col-
lege District should serve until Apnil, 1947, at which
tire an entire board should be elected, after which said
board should follow the procedure 0utunea 3.n Seation 2
of Article 2815h-)c. ThePeMtez, en the first Saturday
of April of eaoh yeslr,’
                       an election rhould be held for
the group or class whose term expires at that time.
          Your lettem subrlt in substance the following
facts for consiaelratiom
         Said Ss~nAntonio College was created
    aua a boaM of seven trustees was eleotod
    ln October 1945, unaeP provisions of Chap-
    ter 290, Acts 1929, 41st Legislature,as
    amenaea. Soon after saia eleotlon, ana
    pumuant to Article 2815h4, this origin-
    al board of trustees aivfasd itmelf in%
    three classes in accozmiance with Section
    2 thereof. On the first Saturday in April,
                                                             r
                                                                 -.




Hi. L. A. woods, page 2   (V-581)


    1947, (which was the first Saturaw
    in April occurrlugafter the original
    trustees first elected hsa served for
    at least one year, as provided In par-
    age h 2 of Section 2) an election   wa8
    held!to fill the offices &the trustees
     (2) in ClassOne whose terms expired
    that year. Tvo trustees were then elec-
    tea for a term of three years.
          A slnilar election was held on the
     first Saturday in April, 194g,'for two
     trustees In Class Rro whose terms ex-
     pired in April, 1948, ana two trustees
     were then elected for a three year term.
          After the April, 1948, election,
    ~theboard was then co osed of the fol-
    lowing, under Article 72 15h-4; two trus-
    tees elected In 1947 for a three year
    terx,.orlgIuallyclassifiedas Class One
     (2 years yet to serve under Art. 2815h-4);
    two trustees elected In 1948 for a three
    year term, originally classifiedas Class
    Two 3 years get to 'serveunder .saiaart-
    iclef; and three trustees orIgInally
    classifiedas Class Three elected In Oct-
    ober 1945 for a three-Tearterm which ex-
    pires In April 1949, (one year yet ,to
    serve under said artlcle)~.
          Afterhaving consiaereathe provisions~ofArt-
icle 281513-4,we belive that the San Antonio Union Junior
College trustees elected and classed as set out la the '~'
facts'aboveenumerated,have complied with the~ptiovislons
of said statute. Accordingly,we reafflrm Oplnioa IO.
O-6976, insofar aa it held that Article 2815h-4 povid-
ea the method for the election of the trustees of'tha
San Antonio Union Junior College District and other dis-
tricts covered by that statute.
          Article 2815a, enacted In 1947, Acts of the
50th Legislature,Chapter 276, Insofar as the same Is
pertinent hereto, provldesn
          "Section i. Trustees of D 0 .,Union
     College Districts organized under the pro-
     visions of the Acts of the Forty-first
     bgislature, 1929, page 648, Chapter 290,
~a, L. A. Woods, page 3   (V-581)


    and under any amendment thereof, ahall
    be elected and shall serve In the follew-
    Ing manner:
          “The Trustees first elected fop such
    Junior College Districts, after taking the
    oath of office, shall divide themselvesln-
    to three 3) classes: Class 1, conslstfng
    of two (2f members, shall serve for two (2)
    gears; Class 2, conslstIngof two (2) mem-
    bers, shall serve for four (4) years; and
    Class 3, consisting of the three (3) re-
    maining members, who shall serve for six
    (6) years.
           “On the ,fi.rst
                         Saturday In April of
    each second year after such first elec-
    tion, an election &all be held to fill
    the offices of the members of Trustees
    whose terms expire that gear. Such TNa-
    tees shall serve for a term of six (6)
    years.
         ‘!kasteesof such districts hereto-
    fore organized shall, within thirty (3O).daya
    after the next election of Trustees, dIvIde
    themselvesInto classes as herein provld-
    ed with members who have one year to serve
    In Class 1, members who have two (2) pears
    to ‘serveIn Class 2, and members vho have
    .three(3) years to serve In Class 3. There-
    .aftersuch members shall serve for terms
    in accordance with this Act.
          ,*Sec.2, All laws or parts of laws
     In so.far as they conflict with the prgvla
     sions of this Act are hereby repealed.
          ‘Thelast paragraph of Section 1 of Article
2815m clearly applies to the trustees of San Antonio
Union Junfor College, it being ftunion junior college
district heretofore organlced, We construe the quot-
ed provisions of Article 28151 to require the truatees
of said college district to divide therselveainto class-
es as provided In the first paragraph of the statute SO
that:
        .(a) Those three trustees orIgInally
    classifiedas Class Three under kticle
                                                          -.
                                                            ‘.


Bon. L. A. Woods, page 4   (V-581)


     2815h-4, and having but one year to serve
     thereunder,will now be placed in Class 1
     and shall continue to serve for two years
     as provided in Article 2815~
          (b) Those two trustees originally
     classifiedas Class One under Article
     2813h-4, and having two years yet to serve
     thereunder,will now be placed in Class 2
     and shall continue to serve for four years
     as provlded in Article 2815m.
          (c) Those two trustees ori Inally
     classifiedas Class Two, under 1rticle
     281313-4,and who were elected in April,
     1948, to serve three years, will now be
     placed in Class 3 and shall continue to
     serve for six years as provided In Arti-
     cle 2815m.
          Thus, the next election for trustees will be
held in April, 1950, at which time an election shall be
held to fill the three offices of those placed in Class
1 by Article 2815m. They shall be elected for a term
of six years.
          At the succeedingelection to be held In
April, 1952, at which time an election shall be held
to fill the two offices of those placed In Class 2 by
Article 2813m, those elected shall serve for a term of
six years. In this manner the elective term of offfice
of each of the seven trustees will eventuallybe',traus-
formed from a three-yearterm as provided in Article
2815h-4 to a six-year term as now provided in Article
2a15a.

                      SUMMARY

          The terms of office of the trustees
     of San Antonio Union Junior College Dis-
     trict are now governed by Article 2815m,
     v. c. s., which modifies and changes the
     provisions of Article 2815h-4, V. C. 5.
     pr~evlouslyapplicable to the subject.
                                  Yours very truly,
                              ATTORREYGRRERALOF TICUS

                                Chester E. Olllson
                                Assistant
CEOrmw